Exhibit 10.21

 

[Aegis Communications Group, Inc.  Letterhead]

 

April 1, 2004

 

 

Lee O. Waters

Executive Vice President Client/Market Development

Aegis Communications Group, Inc.

 

Re:                               2003 Bonus

 

Dear Lee:

 

Please review the following terms relating to payment of your 2003 bonus.  If
you find these terms acceptable, please sign below.  By signing below, you
acknowledge that this Agreement supersedes any and all prior agreements as they
may relate to payment of your 2003 bonus including your Employment Agreement. 
Except as changed herein, your Employment Agreement remains in full force and
affect and is not otherwise modified, amended, or supplemented.

 

1.             2003 Bonus. (a) The Company acknowledges that Employee has earned
a 2003 bonus in the amount of $178,125, pursuant to the terms of his Employment
Agreement.  In consideration of Employee’s agreement to permit the Company to
delay the payment of said bonus, and to instead pay said bonus over a period of
months, the Company will pay the bonus to Employee on the following schedule:

 

(1)           $31,468.75 on or before April 30, 2004;

 

(2)           $31,468.75 on or before May 31, 2004;

 

(3)           $31,468.75 on or before June 30, 2004;

 

(4)           $31,468.75 on or before July 30, 2004;

 

(5)           $31,468.75 on or before August 30, 2004; and

 

(6)           $31,468.75 on or before September 30, 2004.

 

(b)           Notwithstanding anything to the contrary in the preceding Section
1(a), the Company may choose prior to September 30, 2004 to accelerate the
payment of the six payments set out in the preceding Section 1(a).  If the total
bonus is paid before the six (6) months is complete, the $188,812.50 total will
be reduced $1,781.25 for each full month early the full amount is paid.

 

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary in the preceding Section
1(a), if any of the following events occur prior to September 30, 2004, then the
six payments set out in the preceding Section 1(a) shall automatically be
accelerated and due immediately: (1) if the Company fails to make timely
payments of the amounts set out in the preceding Section 1(a); (2) any other
executive or former employee of the Company receives payment of his or her 2003
bonus on a more accelerated basis than set out for Employee in the preceding
Section 1(a); (3) the Company pays its new President and/or Chief Executive
Officer a signing bonus or any other bonus or incentive compensation prior to
September 30, 2004; (4) more than $2.5 million in cash is raised in the DB/Essar
warrant conversion or through any other source of additional funding outside
other than revenues from the ordinary course of business; (5) any payment is
made by the Company on the DB/Essar notes after the Execution date; (6) there
has been a change in control of the Company (defined as the acquisition in one
or more transactions by any person, other than DB/Essar, of beneficial ownership
of a majority of the combined voting power of the Company’s then outstanding
voting securities, or the acquisition in one or more transactions by Essar of
some or all of Deutsche Bank AG-London’s beneficial ownership of the Company’s
voting securities); or (7) net availability (per the “Aegis Loan Status Report,”
to be provided to Employee weekly on the same day provided to the Company) under
the Foothill borrowing base exceeds $2.5 million.

 

(d)           If the Company is late or fails to make a payment on a timely
basis, a one-time $50,000 penalty will be added to the bonus, provided the
Company is given three (3) business days written notice and the Company has
failed to make payment within that three days.

 

 

 

Best regards,

 

 

 

Aegis Communications Group, Inc.

 

 

 

By:

/s/ Herman M. Schwarz

 

Name:

Herman M. Schwarz

 

Title:

President

 

 

AGREED AND ACCEPTED this 1st
day of April 2004.

 

 

/s/ Lee O. Waters

 

 

Lee O. Waters

 

--------------------------------------------------------------------------------